Case 5:17-CV-01072-DAE Document 103-4 Filed 11/07/18 Page 1 of 48

EXH|B|T D
D|SCO\/ERV DOCU|V|ENTS

Case 5:17-CV-01072-DAE Document 103-4 Filed 11/07/18 Page 2 of 48

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON Chapter §
No. 2060, United Daughters of the

Confederacy, ROBIN TE_RRAZAS, §
President, JEAN CAROL LANE, First CIVIL ACTION NO.
Vice-President § SA-l 7-CV-1072-DAE
v. §
THE CITY 0F SAN ANTONIO §

AFFIDAVIT

“My name is Thomas J. Crane; I am over the age of eighteen, and arn capable of
providing this statement and afi`\davit. l am an attorney licensed in the state of Texas. I
have been licensed in Texas since 1989. I am admitted to the Westem District of 'l`exas
and the Fifth Circuit Court of Appeals.

“I represent the Albert Sidney Johnston Chapter No. 2060, Robin Terrazas and
Jean Lane in Cause No. SA-l7-CV-1072-DAE. I have represented the Plaintiffs in this
lawsuit since it was tiled. My oti`ice received the attached deposition excerpts and
deposition exhibits from the appropriate court reporter firms. My office has maintained
these discovery documents, deposition excerpts and expert reports since receipt. Correct
copies of these discovery documents and deposition excerpts are attached.

“I swear under penalty of perjury that the above statement is true and correct. I
have been given an opportunity to review this statement and to make any necessary

changes.” v
signedon oral , `3\ ,2018.

Thomas J. Crane

Case 5:17-CV-01072-DAE Document103-4 Filed 11/07/18 Page 3 0 4
SanAnlnnioExmrss~Nrws fM §targ Citg, USA

l

   

 

Who paid to have the Confederate
statue in Travis Park made and

then placed in the park?

By Paula Allcn | August 14, 2017

 

`Fx'fvfp@s+

   

 

 

Photo: Saen Fi|e Photo l Express-News Fi|e Photo

lMAGE1OF2 P`SSODZT?

Dedlcation ofth@ f we Tr ls CPark: apb§_efor c adnlg§ era atthe Alamo,Trav|s Park has
M\SWER/®& the$égli_ls.h m& sloc iiai:et§rr£? la/ Mrd%@l$l@dlt@ §acl)’nuel.. .more

been a San Antonlo landmark sir …ar

Who paid to have the Confederate statue in Travis Park made and then placed in the par/c?

P.L.J. McGanily

The city gave it space, but a women’s group willed the statue into being.

According to the San Antonio Light, Apri] 17, 1900, the Confederate statue was “the first
public monument ever erected in San Antonio.” The monument was “a work that for three
years has been iilling the hands and hearts of the Daughters of the Confederacy of San

Antonio.”

As credited in a speech by former U.S.

Rep. Christopher Columbus Upson at the
April 28, 1900, unveiling of the statue, on Oct. 6, 1896, “Some 30 intrepid and leading

representative surviving Confederate women of San Antonio organized the Barnard E. Bee
chapter No. 8 of the Texas Daughters of the Confederacy to collect and preserve material for a
truthful history of the war between the Confederate states and the United States; to honor the
memory of those who fell in the service of the Confederate States and to record the part taken
by southern women. . .in their patriotic devotion during the struggle and to fulfill the duties of
sacred charity to the survivors of the war.” The National Association of the Daughters of the
Confederacy was organized in 1894 and changed its name the following year to the United

Daughters of the Confederacy. The UDC still exists.

The Confederate monument, as it was called, stands about 40 feet high, including the S-foot
statue on top of a column and pedestal. Unlike many such Confederate memorials, installed
all over the South during the 18803 and ’903, ours doesn’t commemorate a general or
politician. He’s a generic private soldier with a riHe, “the image in granite form,” said Upson,
“of a brave Confederate soldier. . .proudly pointing heavenward, whither has gone the spirit
legions of his departed compatriots in arms .” On the column, a Texas star and a wreath are
inscribed, and in center are the words “To Our Confederate Dead.”

P\ s 5 0 DZ’l’ 8

The rem “smsswwwaena newmanNr=ltarlaraahslasaadi§°l“m“ by

San Antonio s
statue. The base was composed of “artisti

the park less than two weeks before the u

" “marble man" Frank Teich, a quarry owner and sculptor who also made the
cally carved granite...put into monument shape” in

nveiling ceremony. Teich may have been chosen for

this project because of the columnar shaft and ornamentation of the base; he carved the
columns for several local bank buildings around the turn of the last century as well as
embellishments for San Antonio’s City Hall and Maverick Building and courthouses in La

Gran ge and Victoria.

Although “friends of art” had been invited in the newspaper to watch Teich work on the statue
in his studio for weeks before the dedication, the monument was shrouded from view when
the event began at 4 p.m., with “several thousand people gathered to witness the pleasant

ceremony” with a speakers’ platform set up opposite the covered statue.

As was the custom at the time, the
occasion was largely given over to
speechifying politicians, most notably San
Antonio Mayor Marshall l-licks and ]ohn
H. Reagan who had served in federal and
state government before and after the Civil
War and was introduced as the last
surviving member of the Confederate
cabinet, where he was postmaster general.

The main speaker was Upson (1829-1902),
a New York native who moved to San
Antonio at 26 to practice law, served as an
officer in the Confederate Army and in
Congress from 1879 to 1883. An “orator of
distinction ,” according to advance
publicity, Upson made multiple references
to the Daughters of the Confederacy and
Mrs. A.W. Houston, president since the

 

    

.¢._v. ¢ --,\\-.-

MILITARY CITY, USA

Plays at St. Fhilip’s
College confront military,
contemporary

San Antonio Veterans Day
Calendar 2017

Filipino WWII veterans
awarded Congressional
Gold Medal

Viemam vet Gonzalez
helped establish link
between Agent Orange

 

chapter’s inception, as champions of the statue. “By her zealous work and faithful devotion to

AS$OOZ?$

the cause, (Hlasd;<§m)?hasdro'mrma® fgbéhlhé?lia}ll§fki] tillelltii/?Ji])§an°lba%;%r%?€&§`/ho Wore the
gray,” he said, also crediting “the loyal support of each and every member of the
organization .”

The Daughters raised funds through bake sales and bazaars; when those efforts fell short, they

appealed to local business people for “subscriptions” or pledges to contribute toward the
monument, lt wasn’t an easy time for such appeals. After the Panic of 1893, the country had

fallen into an economic depression that lasted nearly until the end of that decade.

After his speech - which touched on the heroism of the park’s namesake, Alamo garrison
leader William Barret Travis, and those earlier defenders of a “lost cause” - the monument
was to be unveiled by Houston’s granddaughter “little Laura Winstead...chosen for this

position by a unanimous vote of the chapter.”

Winstead pulled the rope, says the Light’s next-day story. “Unfortunately, by some means, the
part around the flgure was caught, and only that portion of the veil that covered the column

and pedestal came down. The mayor then sent for the hook and ladder company and later on,
before the audience retired, Fireman Duncan ascended the ladder, cut the veiling and revealed

the figure of the Confederate soldier in all its artistic beauty.”

Before the crowd broke up, surviving Confederate soldiers gave the Rebel yell. While it was
often heard at troop reunions - which by the late 18805, had begun to include both
Confederate and federal veterans - this might have been the last time it was performed in

public here.

Well-received at the time, the monument was intended to last. “San Antonio may Well be
proud of this handsome monument, which will ever be an ornament to Travis Par ,” said the

Light.

Long before the present controversy over the statue’s fitness for public display, there was a
challenge to its location in Travis Park. While the Alamo Cenotaph was being built, some
Tean Centennial officials Wanted it to be in Travis Park, but “to locate the large memorial
(there) would necessitate moving of (the) Confederate monument,” says the Light, April 24,

8v
pt PS§S`DOZ 0

1936- “Svceasae;\iez!ev@eiezeeaelSbaennsse<ieathel%ausherasf tltrg§aqisilsracy,” who

got their way when the newer monument was installed in Alamo Plaza.

historycolumn @yah()o.com
Twitrer: @sahz'storycclumn

Facebook: SanAnmniohistor_ycolumn.

..~_ ......_._.~....~._...... »..-.....-...., - ........ ._...-. . m .. ..~.. ...,....... ... .
.M~'~~Wt’~'~___.-~'*"»_':‘__““'»“.‘-za'“~`"'§‘.-‘.z:: wr:&:;mm=su:::£§:=;:‘::.‘.'.‘“.~ `".?."` ~~:>:;..'.m;‘..‘.':='."." s.:‘~“§»??»"-:¢'-

Paula Allen
The History Column

 

Cri.'m~.n.n'li¢.'.:.): inns l'.'»r_r

('§> .»`:l`l't<'l£f_llr'_: l-!€:;‘.r:'-t;

-..._. v _.,, - ...»....

Ww-~~_.-~W:-mnr~~“~n:“:s~ "»::x.::.~;:.'.~ -1,~:,, ~'-<: ~- ~-' \~
~r ~ :.:'_...::."_~...':_=.A:..m........,`.z;::;r........\.:.......~~....£r._....-:.:`_~.::.‘.‘..--

""v"`"v~-`.. umw .'\¥

 

P~S»B”OOZ’,BI

Case 5:17-0\/- 01072- DAE Document 103- 4 Fi|
San Amli wmmw$ ' ed 11/07/18 Page 8 of 48 paulaml°n

¢‘ __`_. _‘-_¢ __ ;.'.'._"'.._....." "‘ ";.-.~,..é...`,_-; .` ., ,, t _

'.`,'.~"1".',.`;3"_ ’. .`.' '~'$¢`_~.»`:m':"..'.:~‘;..~ 1 __ ,. . ....... .. . ~». .

Celebration of Confederate statue
in downtown San Antonio started

With the cornerstone

By Paula Allen | August 19 2017 | Updated:August 21, 2017 11:16am

>'< f a a esa asst

 

ASS OOZSY~.

 

Photo: Courtesy / Ronald King
L'_'Z

 

 

This portrait of Artemisia Bowden, a founder and president of St. Phi|lp's College, was painted in 1948 by Bess King
Pyle.

1 am curious to find out a little more about the origins of these (Confederate) statues, namely

the one in Travis Park, and the circumstances under which it was erected .

- ferry Robles

The Confederate monument at the downtown San Antonio park, addressed in last Sunday’s
column, was dedicated April 28, 1900, but that wasn’t the first event in its honor. The laying
of its cornerstone on June 3, 1899, was almost as big a deal. The proceedings were led by the
city ’s two Masonic lodges and Masons from neighboring towns to whom the railroads gave

<L assesses

reduced ratesa?eto:nrassedi'o‘¢!fll?#tl§ ID%>E§li§élan'd@Q aFk?FYcl§L;lI/U°i¢l§lr%a§]d Wosluh%ets from the

Masonic Temple to the park, where at least a dozen of their officers participated in a

cornerstone-laying ceremony.

The Albert Sydney Johnston Camp

(chapter) of the United Confederate
Veterans carried a “beautiful silken fiag” presented by local Daughters of the Confederacy

(later United Daughters of the Confederacy) and contributed some of the items placed within

the cornerstone, including a prayer book and a wreath of violets.

The designer of the statue, depicting a Confederate sol.dier, was Virginia Montgomery of New
Orleans, whose work was approved when she sent a photograph to the Daughters, who are
consistently acknowledged as the prime movers behind the project, finished with “liberal
contributions received from the citizens of San Antonio,” reported the San Antonio
Express, Feb. 27, 1898. Her work was “seen and approved by the leading sculptors of the
country,” and she was said by the Express to have been “the first woman to have designed a
monument.” Montgomery donated her services; the total cost of the monument was $3 ,000.

The organization of wives, daughters, sisters and other relatives of Confederate soldiers has a
descendant of its own. “The Barnard E. Bee Chapter No. 8 (narned on the cornerstone) was
not the only ‘owner’ of (San Antonio’s) Confederate statue,” says Theresa Gold, a former
officer of the United Daughters of the Confederacy (UDC), who wrote a 1999 piece about the
statue for a UDC publication. The chapter was named for Bee, a Confederate general who
was mortally wounded at the first Battle of Bull Run, because of his connection to Texas as
the son of a Republic of Tean secretary of state and his service in the state as a U.S. Army
officer during the U.S.-Mexican War. When it disbanded in the 19605, Gold says, “The Albert
Sidney Johnston Chapter was named its successor and absorbed many of the remaining
members .” This chapter rededicated the monument 100 years after its installation

Still a mystery

 

The status of the ashes of Artemisia

Bowden (reported in a column Aug. 6),
founding president of St. Philip’s College, is something like: “It’s complicated.” There is, as

3 ASJ'OOBS-¢l

reported hei€asmh:henu-lraornrme@t thrgcgalgnzl;agiiun lafethel'j@jspppgla&huiiclgfoli;the Good
Shepherd in Corpus Christl, but the urn is empty, said Mark Barnes, audio-visual historical
services coordinator at St. Philip’s. During the late 19903, while Barnes was the school’s
archivist, he and a college photographer went to Corpus to document the longtime
administrator’s final resting place and were told by a priest at the church that according to her

family’s wishes, the ashes had been scattered over Corpus Christi Bay.

The funeral arrangements were made under the auspices of the Episcopal Diocese of West
Texas. At the time, churches in San Antonio with which Bowden was connected didn’t have a
place for um storage, but why she wanted a type of burial at sea is still not known. A tireless
worker whose travel was mainly dedicated to fundraising, Bowden probably didn’t have fond
memories of vacations on the water. Or anywhere else, really. A 1930s telegram in the
archives shows Bowden responding to an invitation by her brother, a successful physician, to
accompany him and his wife to Europe. Bowden declined, saying, “I would rather have the

money for my school .”

Homecoming 1977

A relative of Richard Harwood Pearce Sr., the Fort Sam Houston officer who defected to
Cuba in 1967 with his 4-year-old son (the July 16 column), sent a copy of a newspaper story
about the boy’s return 10 years later. According to the Port Arthur News, May 1, 1977,
Richard Pearce Jr. had been living “in a comfortable house he shared with his father and his

two dogs, one a personal gift from Fidel Castro.”

The Cuban prime minister had given the Pearces asylum when the former U.S. Army major
landed on May 21, 1967, in Havana, having piloted a small plane he had bought shortly
before his Cuban adventure. The elder Pearce had persuaded his ex-wife, Sandra Lyday
Mitchell, to let him take the boy with him on a vacation, “because he was soon to be sent to
Vietnam,” according to the News story. She didn’t know he was headed for Cuba.

Father and son went to Key West, Florida, and took off from the airport there on what was
supposed to be a one-hour sightseeing fiight. After a search at sea, it was revealed that the
former general’s aide had defected, becoming the highest-ranking U.S. military officer to do
so. His wife and her family were surprised, not least because “they had not known Pearce

"i P‘$`IOOZS'S

could ny.” (Hesleaa sracredrckirlgnessonsahent iminoinlggb;fmjejge agggqgog},fgound the

time his former wife remarried .)

For years after the much-reported incident, Mitchell and her parents, Adley and Joe Lyday of
Port Arthur, worked with federal officials including then-U.S. Rep. George H.W. Bush as well
as “consuls, ambassadors and the news media” to reunite with Richard Jr. In 1976, the Lydays
and their daughter Were allowed to visit him in Cuba, and “that is when the boy decided he
wanted to come back to the country of his birth ,” the News reported.

After some false starts and dashed hopes, the Lydays’ persistence finally paid off when they
were notified to meet their grandson in Jamaica. There, l4-year-old Richard stepped off the
Cubana Airlines jet wearing clothes his grandparents had brought him the previous year. With
him were his two dogs, “Sepio, Castro’s gift and the larger of the two, and Lyka.” The young
man, who spoke with a slight Spanish accent, went to live with his mother, near his
grandparents’ house, and after tutoring, went on to attend Port Arthur schools.

As the News reporter concluded, “It has become a popular cliché that in Thomas Wolfe’s
words, you can’t go home again. But that’s just what Richard Pearce Jr. has done.”

historycolumn @yahoo.com
Twitter: @sahistorycolumn

Facebook: SanAntoniohistorycolumn

  

;_.._..__~

Paula Allen
The History Column

 

 

15 201520”\3 Hears‘t Commtmi:atione lnc.

 

§ As$ooaas

Case 5:17-cv-01072- '
san}\mom“wmymws DAE Document 103-4 Fl|ed 11/07/18 Page 13 of 48 paula Allen

   

   

Union veterans joined Confederate
veterans in celebrating monument

at Travis Par

By Paula Allen l September 2, 2017

         

MfW‘PG§

 

 

 

 

--,..,1.....…. ., _.r¢.-..._....z-.¢,_._~..._......._-,~..s-¢.._., _ __-r ..u ~_,¢ ... ,,..r . ,., ..,. ,. ',

 

Photo: Martin Callahan, Courtesy n

 

ent to the GAR is a stone placed Jan. 29, 1925, in San Pedro Park by the group’s

/~\5'3`00?.88

The only San Antonio monum

gan|zed March 5, 1890.
1/07/18 Page 1401c 48

women'-~» auxilieaesev.ll°neolstelztl§?tes» ls%%$rrl°e°tl itt .*t' tied
1 just read your article ( on the Confederate monument, Aug. 20) and noticed there was no
mention of the local Union veterans organization in San Antonio, the E.O.C. Ord Post No. 3,
Grand Army of the Republic (GAR) and its ladies auxiliary called the Woman's Relief' Corps
that attended both events you talked about in your article ( dedication of the monument’s
cornerstone and the unveiling of the statue ). My copies of the articles published in the in both
papers about both events are dijjicult to read, but it looks like “Capt. .lohn H. Bolton ” was the
commander of the E.O.C. Ord Post No. 3, GAR, though l didn 't notice the name of the lady in

charge of the local Woman's Relief Corps.

It makes sense that the local GAR post

would be named in honor of Gen. Ord
because he was selected to command the Department of Texas on April ]] , ]8 75 . He served in

that role until his retirement on December 6, 1880. While he was stationed in Texas, he

supervised the construction of F ort Sam Houston,

] have not been successful yet finding any information on Capt. Bolton, but that may just be
due to me using the wrong name. Perhaps your copies of the articles are more readable than

mine?

 

-- Martin Callahan

San Antonio’s Grand Army of the Republic post was established when J.W. Tunnell invited
“honorably discharged soldiers and sailors who fought on the federal side during the war” to
meet Nov. 10, 1883, at Travis Park “to join in the movement.” The resulting organization was
included in both events celebrating the Confederate monument in that same park - a
cornerstone dedication, June 3, 1899; and the unveiling of the statue, April 28, 1900,

The former Union soldiers, onetime foes of the Confederate dead to whom the memorial was
inscribed, were invited by the monument’s sponsors, the Daughters of the Confederacy, to the
earlier observance, according to a story in the San Antonio Express published June 3, 1899,
because “their presence will be a pleasant and gratifying evidence of the obliteration of the
bitter memories of the past and the preservation and cultivation of brotherly love and

1 As:roo::se.-

patriotism.”Case 5:17-cv-01072-DAE Documen1103-4 Filecl 11/07/18 Page 15 of 4a

At the latter dedication, the GAR marched behind their Confederate counterparts in a
procession to the park, while a band played “Dixie.” All the “old veterans” were given space
to sit with honored dignitaries in the roped-off area around the new monument, The erstwhile
enemies had gradually grown friendly in the years since the war; by the late 18808, the
Confederates were regular “visitors” to the reunion encampments of the former federal troops.
Representatives of both spoke at patriotic and other civic occasions, sat in bleachers together

to welcome visiting officials and took part in parades well into the early l.900s.

John H. Bolton, commander of the local post from 1898 to 1902, was described as “an
enthusiastic GAR man." Although he is sometimes styled “Captain,” that might have been a
courtesy title or temporary rank. According to his U.S. Nationa] Cemetery lnterrnent Control
Form, available on Ancestry.com, he served as a first sergeant during the Civil War in the lst
U.S. lnfantry, Company l. He was born Nov. 3, 1840, in Oxford, England; by the time of the
1860 U.S. Census, he had made his way to La Vernia, where he was working as a laborer for
farmer Owen Shan (or Shaw) and his wife, Susan. Young Bolton wasn’t married, hadn’t
attended school but could read and write. Since he was born in England, and the Shans were
born in Georgia and South Carolina, it’s likely that the 20-year-old was an employee, rather

than a relative.

Back in Texas after the war, Bolton became a lawyer, according to later census listings City
directories and newspaper advertisements show that he worked as manager of the Home Loan
and Investment Co. at 421 Navarro St. He was a trustee of the Home Building and Loan
Association and a notary public and ran unsuccessfully as a Republican for county tax

collector.

Bolton held several offices in the GAR before becoming its commander and later aide-de-
camp to the national commander. During Bolton’s tenure with the organization, he appealed
for the GAR and the United Confederate Veterans to join in a single United Veterans group,

but they don’t seem to have done so.

By the 1910 census, Bolton at 70 was a naturalized citizen and a homeowner. He and his wife

P<$S 00290
3

Catharine, alasti\eiof<§$mtua'tz¥oht£d UMFW&FYF giehefllolhesdil§gg‘gli%' cli74’s] 91 2’ and
was buried in Section B, She 78 of the U.S. National Cemetei y at 517 Paso l-londo St.

The only San Antonio monument to the GAR is a stone placed Jan. 29, 1925, in San Pedro
Park by the group’s women’s auxiliary, the Woman’s Relief Corps, whose local chapter was

organized March 5, 1890.

GAR members were active nationwide through the early decades of the 20th century; their
final encampment was held in 1949, and the last Union veteran, Albert Woolson, died in 1956
at 109. The heir to their organization is the Sons of Union Veterans of the Civil War.

historycolumn@yahoo.com
Twitter: @sahistorycolumn

Facebook: SanAntoniohistorycolumn

__._...,..__......M_.._._... _. .... M....~.. .,.._.. .
"**~ ~--"~’ -~”=':.-.=_~rzmz»:zs=:.“*»:r::'_'::. ._.__.":~‘:'_._,-':~.=';..-:‘_":=:r-:.~.:.‘r.":: ='_:'.~.~:.`°'"\'r:i':: ~.:t.*

Paula Allen
The History Column

 

 

PrS'SOO£JiL

 

s- ~ ' 11 wasn atlanta nw

"_EWW\$°. ,§Fx¢r`€o. , tenn

feres

..H \-.-
llaf§.l&mt»\m) s m;r r.n)\rrru
. g ‘ bracy )
" ' .~/".’c :'
VILLTAH “;¢Y°USC or aul::d a €hnpcrz at
_\ Chartor vns‘?r¢nte on Gc\nbot $_ t$v$ g
,ghonor of Baf{ed er Ceue¢al RARNARD Vlt!ort B£$
,. 'Gh@$§s July 2 .`1861. kit fa\hrr. DARNARD E
”.$ t§¢*th¢ Tnxns Bevolutlo“, and became Sec¢nrary a
».~G¥§hi "‘q¢s prominent in San Anconto oeo County
` ha.famlly.

tim
end

derncy versa Mnmortnl, ulster

 

 

 

 

 

 

 

TTOOO.DS¢V

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 18 of 48

 

M_ ' M.Hnb°nd>

Travis Parka Confederate Monument

MMMW

Derlngdx¢ame¢oftm.tdn.\\llltm&¥mgoqmwdo ivwa
umwbm¢atmdthe&mfaderaey. mmms¢rmdoaoemheré, 185 adam
WMWRMWNn.%hMMMWMWlWMM
mmiilld£uthehadcof}&rmon]ulyll, 1861 likihther,§mcl£.£ee,$x..
movedw‘Pmin 183$. alturhe‘¥esnsnewwdm,mdbecmo$cmyef&mo{m
Republi¢ot‘fem mBeePamilywspromfaemloSsnAMoardBeeComy,mdtde

 

ct

~gg §§ csyersmmwmmtamermamay

E~» ‘,` UEMMMUUMDWMMWMWMMM.HMW.

<;;;. §§ seswoleor,alaumanmd?mianc. .

g=§ Ghmummcrsummelardmnnpo!drdrnmetmedmm!dn.Aw

C‘ °“" Hommbemp!wmm . , g . -.
m&|.ntteumnh am MQ.W memqu
MiaFd_iis£eApwa-‘him \tinlmA X`g_»m innumek(emy
maine hugh Mu. 93wade Nixs haw Mumy
wm w.r.sma. numnuwe manson
A(iu'wy£_ewtwnd hhs H!.Ma#nder HEBAWM.WR
ma llme Bee Sha!miew;mw umw.€.smtm
Mré.Kx!iermpbdl MIBMW¢?E.BW MHMEWM
M¢\lioolul;ia¢ husth Missl’maio§.Wwisev
Mwataxymng wsmthvm:k stadiume

Mlse3.¥,$lq'v

v Anre¢oh:nwaiagofthe€itycvwdl,@¢¥of$mmlo internationqu

mm tm,mmammawmmsamammnmwkm ~<-

,,_` Mo¥acan!dmadtomtmwuouwldmhnlmebadwma '
stems twin Dins.lmm,l`lzhw, bramwth Ptper.$huw,wdim

'qwmmmwsmwwmmmvwv
rwwmw¢mwdmwbmdnmctmemmmcy 'nte‘
f MWM“H.

 

  
 
 
 
 
  
  
 
  

   

mmmemmnwwvyeeummuma\
,.Ame,mbymwwmasmemermc¢mmw

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 19 of 48

 

OUR HER!TAGE
”Anoa PATRIAE”

VOL. XX, NU. 2 JAMUARX 1979

SAN ANTUNIO GENEALOGICAL AND HISTORICAL SOCIETY AND LIBRARY
FUBLISHER
ADDRESS ALL coRREsPoNDENcE 10
SAN ANTDNIO GENEALOGICAL AND HISTORICAL SOCIET¥
P.O. BOX 5907 SAN ANTONlD, TEXAS 78201

 

TABLE oF comm me

sExAR co. szLs Auo xuvsnronxzs - coPIEn BY MRs. MERLE L. sT€in.
MRs. Lours P. LuTxcH Ann MRs. HARR¥ u. MEYER....... 52

Fnlo co. MARR:AGE necoRns - coPIEn BY Ms. JEANNETTE HAMPTou

sun Ms. PATRlclA HAMPToN........................... SN
GoLzAn co. sARco ceMETERY - conEn BY MRs. nAuR!cs BALLARD.......... 87
MEJINA co. EARLY REcoRns » BY MRs. c. o. FosTER .................... 60

WILSON CO. ST» ANN'S CEMETERY, CONCLUDED ' MRS- A. A. NC DOUGLE
AND MRS¢ THERESA WIATREK, TRANSLATOR............... 81

REseARcH HELPs AND nxnrs ............................................. 50
HxsToRY oF coNFEnERATE MonuMENT in TRAvxs FARK, sAn ANToulo
BY MRs. FREn oLnoM................................. 58

stP LxsTs - rexAs AanlvALs 1N 1840's
BY MR. Ann MRs. RoBsRT B. sATTAGLxA................ 63

HAYNEs - Duncan FAMILY, coNcLunsn .................................... 67
sHAw FAMILY BxBLE Recoans ev nas. A. A. oueroN ...................... 73
A sH0R1 LoNs sronY BY na. ANn Mas. HARRY M. Husues ................... 75
EARL¥ oAvs 1a sAN ANToNlo aY MR. ELTou cune, oisTRlcT cLERK........... 76
BEN Mc cuLLocH, TEXAS RANGER AND coNFensRATE GENERAL - nis waL ...... 8“
LANo nsconns oF Two niFFeReNT eEonGE w. TuRuER cLAlMANrs

BY MRs. GEoRGE w. FAK€, sR......................... 86
THE winn coLoNY oF TExAs ev MR. navxn Towussuo........................ 88
LosT AND FouNo (ouenles) ............................................ 9!

 

695/§ 0000 951

Case : - -
5 17 cv OlO72-DAE Document 103-4 Filed 11/07/18 Page 20 of 48

 

  
  
   
  
 
   
  
 
 
   
  
  
  
 
  
   
 
  
  
 
 
  
 
  
  
 
 
  
  
 
   
  
  
 
   
  
   
     
 
  
  
 
   

HT.STC\RY OF CONFEDERATE MONUMENT IN TRAVIS PARK
Locaced in downtown San Antonio. Bexar Co. . Texae
written by Mrs. Fred Oldom of San Antonio, Texas
was taken from the records of BARNARD E. BEE CHAPTER

(Information
NO. 86, united Daughters of the Confederacy.)

UNI'|.'BD DAUGHTERS Ol" THE CONFEDERACY. Charter was grante on Oetober 6, 1896, and
was named BARNARD E. BEE NO. 86 in honor of Brigadier General BARNARB ELLIOTT B'E.E,
who was killed in the Battle of Manessas July 2 , 1861. His father, BARNARD E.

BB. SR. moved to Texas in 1835. after the Texas Revolution, and became Secretary of
State, Republic of Texas. The BEE Family was prominent in San Antonio. Bee Conncy

\

l

1

§

§

§

F

§ During the sumner of 1896, MRS. WILLIAM H. YOUNG organized a Chapter of the
T

§

§

” and city of Beeville were named in honor of the family.

f The objects of the United Daughters of the Confederacy wete: Memorial. Histori-
`; cal, Benevolent. Bducational and Pacriotic.

Charter members under the leadership of their first elected Presidenc,
MRS. A. w. HOUSTON, began plans co erect San Antonio’s first historical monument,

.1 The Ladies were:
§§ MRS A. J. ALLENSWOR'IH MRS. ER.NES‘HNE C. KROEGER MISS LENORA MITCHELL

1a M`lSS FANNIE APPLEWHITE H‘LSS LAURA A. KRDEGER MISS LAJJRA MUSSEY

fy MISS MAE BAUGH MRS. MARY LOUISE MADDCX MISS MABEL MUSSEY

`; MRS. W. P. BAUGH MISS ANNA D. MAGRUDBR MRS. L. H. MOSS

MISS EMILY BEAUREGARD MRS. J. B. MAGRUPER MISS ANNA M. SCHAEFER

MRS. HAMP'I.`ON P. BEB MISS LIZZ`[E NAGRUD'BR MRS. W. C. SILLIHAN

§ MRS. KAT`IE CAHPBELL MISS MARY E. HAGRUDER HISS EMHA E. WESCOTT

' MSS ALICE LEE KING MISS MARY kinkach MISS FANNIE E. wESCO'l'T
MISS MARY KING MISS SARAH MAVERICK HRS. E. M. WINSTBAD

?‘ MIss s. J. mr

." Regular meeting of the City Council. City of San Antonio, met in session Monday,
'. March 27, 1899. Present were:

MAYOR MARSHALL HICKS and ALDERMEN:

ALEXANDBR LAMM 0 ‘ CONNOR RICHTER

BARKI‘.`R MAHNCXE F`I.PER SURKBY and
DAVIS MU'MME RHBINER THIELE

e.r.-

<,,... '(.. 14,/s

The Counci`.\. granted permission and gave a perpetual place in Travis Park to
erect the Confederate Monument.

1

§ The design was drawn by a distinguished New Orleans artist, MISS VIRGINIA

ig MONTGOMERY, whose mother was a member of the U.D.C. 'l'he stonework was done by

;Ei` FRANK TEI§H. material being gray granite from the Llano quarries. Figure of the

‘ soldier with gun at rest and arm raised to Heaven is symbolic of faith in the Lost
Cause, the ivy wreath typifying the Glory of heroic Service.

~:.,;.':T-“£¢"Pi» .’.

Three Thousand dollars that financed the Monument was acquired by giving teas,
dinners, musical and dramatic performances. The Corner Stone was laid on June 3,
1899. and unveiled the following April. JUDGE JOHN H. REAGAN, who had been Poscmaster
Generel in the Confederate Cabinet, was uest speaker. Eloquent addresses were also
made by the HON. MARSHAIL HICKS, Mayor o San Antonio, and by JUDGE COLUMBUS UPSON, 7

a veteran of the Confederate Army.

»K.w»'v=

_Two cannon flank the site of this monument. They were used in the Battle at
Glonete Pass, New Hexico, during the war Between the States (1861-1865) . At the end
of the war, they were kept buried; after it was safe they were unearthed by MAJOR
TREVANION T. TEE‘L, Comander of TEBL'S Battery. MAJ. TEEL was grandfather of

MRS. J. H. HENNING of San Antonio. They were brought to Texas and donated to be
placed in Travis Park by MAJ. TEEL.

' W"*‘ A’,.M:~ a~.,-.J.r ;:v...z

Frun the Telganh and Texas wasn Aug. 18, 1838:
E.S'mAYMHCE. 'DakmupbyDAVIDRAMmandappraisedbe£ore¥/M. wAIXER, J.P., ableckroan _
horse six years o leiands higfi._'s't?r in the £ocetmd. left wiga-fgt eddte, valued at $l:S.GO-

14, 105
F°“B"‘“d°°‘m~ A”S“st Jossniu.smm. comcy clerk

UJR HERITA<E. San meania. Texas Jaruary'l979 58

,.,,,;,ei'ii";.i;~_`.rt ,.1...‘;.;;".¢.._..' ;..

 
  
 

‘ M,¢,i~»~ -. 4

<`.<)3/~t 000030

Case 5:17-gv-01072-DAE Document 103-4 Filed 11/07/18 Page 21 of 48

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON Chapter §
No. 2060, ROBIN TERRAZAS,

JEAN cARoL LANE §

v. ' § cleL AchoN NO.
sA-lv-cv-lmz-DAE

RoN NIRENBERG, clTY 0F sAN §

AN'I`ONIO, ROBERT TREVINO,
WILLIAM SHAW, REBECCA VIAGR.AN, §
REY SALDANA, SHIRLEY GONZALES,

GREG BRoCKHoUsE, ANA §
sANDovAL, MANNY PALAEZ,
JOHN coURAGE, §

PLAINTIFF’S RESPONSE TO DEFENDANT’S
REOUEST FOR PRODUCTION

t Plaintiff, the Albert Sidney Johnston Chapter No. 2060, submits this, its Response
to Defendant’s Request for Production of Documents pursuant to Fed.R.Civ.Pro. Rule 34.

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 22 of 48

chucst No. 292

All documents concerning your personal property inventory.

RESPONSE: Plaintiff objects that this request is not limited in time, Plaintiff
further objects that this request does not seek information which is relevant to any

party’s claim or defense.

Reguest No. 30:

All documents related to any attempt you made in the last 25 years to borrow money.

RESPONSE: Plaintiff objects that this time period is not relevant to any party’s
defense or claims. Plaintiff further objects that the subject matter of this request is

not relevant to any party’s claim or defense.

Reguest No. 31:

Your meeting minutes regarding the monument.

RESPONSE: Plaintiff objects that there is no time period specified in this rcquest.
Plaintiff further objects that starting with the Sept. 21, 2017 meeting, every meeting
which discussed the monument discussed the possible and/or actual lawsuit. Starting
with the Sept. 21, 2017 meeting, Plaintiff objects that those minutes are protected by
work product and attorney client privileges.

Without waiving these objections, see the attached minutes from Aug. 3, 2017
(erroneously recorded as Aug. 3, “1987”).

Reguest No. 32:

Your meeting minutes regarding your real property in Travis Park, including ownership
license, or lease.

RESPONSE: Plaintiff objects that no time period is specified in this request.
Without waiving this objection, Plaintiff has no such document.

Reguest No. 332

Your corporate, business, or associational filings with the Texas Secrctary of Statc for the
past 10 years.

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 23 of 48

RESPONSE: Plaintiff objects that this time period of ten years is not relevant to any
party’s claim or defense. Plaintiff further objects that the ASJ chapter No. 2060 has
no such document. Without waiving these objections, please see attached the current

Articles of Incorporation for the ASJ parent organizations

Reguest No. 34:

All documents related to Albert Sidney Johnston Chapter No. 2060, United Daughters of
the Confederacy’s alleged status as the successor organization to the Bernard E. Bee
Chapter of the United Daughters of the Confederacy, Documents responsive to this
request should include materials filed with the Texas Secretary of State, articles of
succession, transfer documents, and the like.

RESPONSE: Plaintiff objects that this request requires the Plaintiff and its
attorney to cull through documents and information and subjectively determine and
then reveal their metal impressions and opinions regarding what information
“relates” to a particular proposition. As a result, the request seeks work product.

See, e.g., Westem Resources, Inc. v. Union Paclffic R.R. Co., No. 00-2043-CM, 2002
WL 1822435 *1 (D.Kan. 7/23/2003) (Courts may find requests overly broad when
they are ‘couched in such broad language as to make arduous the task of deciding
which of numerous documents may conceivably fall within [their] scope.' Use of
broad terms such as "relate to" or ”relating to" provides no basis upon which an
individual or entity can reasonably determine what documents may or may not be
responsive. . . . Despite the overly broad nature of [the request] on its face due to the
"relate to" language, Lyman has a duty under the federal rules to respond to the
extent that discovery requests are not objectionable. The Court will not compel
further response, however, when inadequate guidance exists to determine the
proper scope of a request for discovery); Cotracom Commodity Trading Co. v.
Seaboard Corp., 189 F.R.D. 655, 665-66 (D.Kan. 1999) (concluding that a document
using the phrase “relating to” rendered the document request so non-specific and
overly broad that no response was required when inadequate guidance exists to
determine the proper scope of a request for discovery); Doricent v. American
Airlines, Inc., No. 91-12084Y, 1993 WL 437670, *10 n.5 (D.Mass. 10/19/1993) ('I`he
phrase “relating to” is so vague and imprecise that it has often been found to be
improper because it does not apprise the recipient of the scope of the documents to
be produced); Commonwealth of Mass. v. U.S. Dept. ofHealth & Human Serv., 727
F.Supp. 35, 36 n.2 (D.Mass. 1989) (A request for all documents “relating t_o” a
subject is overbroad since like a “seamless web,” all documents relate to on another
in some fashion); Robbins v. Camden City Bd. OfEduc., 105 F.R.D. 49, 60 (D.N.J.
1985) (A literal reading of the discovery request would require the defendant to
produce a copy of every document in its possession since every document could
conceivably “relate to” plaintiff’s employment. Such a request is overbroad and

ambiguous).

Without waiving this objection, please see response to Request Nos. 1, 6, and 28.

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 24 of 48

W§®WL

Thomas J Crane
'I`. S. B. No. 05007320(/

LAW OFFICE OF THOMAS J. CR_ANE
110 Broadway, Suite 420

San Antonio, Texas 78205

(210) 736-1110

(210) 745-4258 Fax

tom§¢§crmelawver.net

Attorney for Plaintiff

Certificate of Service

 

l certify that a true copy of the foregoing instrument was served this?"§ _L\'bay of
May, 2018 in accordance with the Federal Rules of Civil Procedure on:

Shawn Fitzpatrick
Fitzpatrick & Kosanovich
P.O. Box 831121

San Antonio, Texas 78283

War C~»&

Thomas J. Crane y

   
 
 
   
 
 
 
  
 
 
   

 

cb.
M:.

One l-lundred and Twenty-tirst Annual Convention
The Texas Division

UNITED DAUGHTERS OF THE
CONFEDERACY®

(lncorpomted)
Organized 1896

Omni Colonnade Hotel
San Antonio, Tean

September 28 - October 1, 2017

Eva Brccd Long Sally E. Pattcrson
president Recording Secrctary

  

 

 

 

 

 

ARTICLES OF INCORPORATION
GF THE TEXAS DIVISION
UNITED DAUGHTERS OF THE CONFEDERACY°
incorporated January 26, 1905
By the State of Texas, Travis County

CERTlFlCATE OF lNCORPORATION

That wc, Mrs. V.E. Austin of Galveston County, Texas; Mrs. H.N. Nunn of
Housth Co., Tcxas; Mrs. L.P. Tallcy of Bell Co.,. Texas; Mrs. E. D. Ferris of
Dallas Co., Texas; Mrs. Luella Stylcs Vincent of Palo Pinto Co., Texas; Mrs. S.H.
Watson of Ellis Co., Tcxas; Mrs. J.L. Hazlen of Robertson Co., Texas; Mrs. A.C.
Johnson of Navarro Co., Texas; Mrs. Luella Fulmorc of Travis Co., Texas; Mrs.
A.R. Howard of Palestine, Texas; Mrs. M.R.W. Rosenberg of Galveston, Texas;
Mrs. Comc|ia B. Stonc of Gaiveston, Texas; Mrs. l.W. Blandin of Houston, Texas;
Mrs. M.A. Zumwalt of Houston, Texas; Mrs. Scabrook Sydnor of Houston, Tcxas;
Mrs. F.L. .Iordan of Port Wonh, Texas; Mrs. C.l~i. Rigbcc of Fon Wonh, Texas;
Mrs. W.P. Lane of Fort Worth, Texas; Mrs. Joe W. Allison of Ennis, Texas; Miss
Katie Da!Tan ofEnnis, Texas; Mrs. B. Throop of Austin, 'l`exas; Mrs. J.W. Homsby
of Austin, Texas; Mrs. Val Gilcs of Austin, Texas; Mrs. Corinne N. Cony of
Crockett, Tcxas; Mrs. Mary Owens of Elgin, Tcxas; Mrs. Hattie Raguet of Tylcr.
Texas; Mrs. Cone Johnson of Tyler, Texas; Mrs. B.H. Gril'tith of Waxahachie,
Texas; Mrs. Frcd Bums of Lampasas, Texas; Mrs. L.P. Talley of Temple, Tcxas;
Mrs. M.R. Bolton of Wharton, Tcxas; Mrs. Sue McLemore of Sulphur Springs,
'I`cxas; Mrs. Mary l.. Darby of Dcnison, Texas; Mrs. Tom Elgin of Marshall, Texas:
Mrs. Elbcn Wells of Marshall, Texas; Mrs. Sa|lic McFarland of Lockhan, Texas:
Mrs. Geo Willn`ch of Lquange, Tcxas; Mrs. Ella Guynna of Eagle Lake, Texas'.
Mrs. Hattie Middlebrook of Columbus, Texas; Mrs. Kittic Oaks Miller of
Columbus, Tcxas; Mrs. J.J. Word of Palestine, Texas; Mrs. F.B. Moore of
Palestine, Tcxas; Mrs. T.M. Campbell of Palestine, Texas; Mrs. Oscar Banhold of
Wearherford , Texas', Mrs. W.P. Bronech of Victoria, 'I`exas; Mrs. A.W. Houston of
San Antonio, Texas; Mrs. P.L. Stevens of Plano, Texas; Mrs. Nannie Doby of
Clebumc, Texas; Mrs. Fannie J. Halben of Corsicana, 'l`exas; Mrs. Fred I~'leming of
Corsicana, Texas; Mrs. M.D. Farris of Huntsvillc, Texas; Mrs. J.L. Helston of
Houston, Texas; Mrs. Earle Adams of Crockctt, Texas; Mrs. Julie\tc Rush of
Huntsville. Texas; Miss Decca Lamar West of Waco, 'l`exas; Mrs. LJ. Story of
Austin, Tcxas; Mrs. Geo W. Masscy of Austin. Texas; Mrs. John M. Woottcrs of

Crockett, Texas; Mrs. J.B. Williams of Brenham, Tcxns; Mrs. Moorc Murdock of

309

 

    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
 
  
  
 
 
 
 
 
 
 

 

¢-1 re 0 ="`etge' 013

|~`ort Worth, Texas; Mrs. Lec Cotton of San Antonio, Texas; hereby associate
ourselves as a body corporation, under the name, for the purposes, and in manner
and form as follows

The name of this corporation shall bc, The Tean Division of the United Daughters
of the Confederacy, The purposes of said corporation are benel`rcicnt, memorial,
charitable social, and historical

The principal place of business shall be in Austin, Tean and such other places in
the State of Texas as the business of the said corporation may require.

The duration of said corporation shall be fifty years. 'l`his corporation has no
capital stock, but owns goods, chattels, lands, rights, and credits of the estimated
value of 35000.

The number of trustees of said corporation for the first year of its existence shall be
thirteen, and their names and residences are as follows:

Mrs. A.R. Howard, Palcstine, Anderson Co. Texas. Mrs. W.P. Baugh, San Antonio,
Bexar Co., Texas. Miss Katie Daft`an, Houston, Harris Co., Tcxas. Mrs. W.A.
Zumwalt, Houston, Harn's Co., Texas. Mrs. Jno W. Homsby, Austin, Travis Co.,
Mrs. F.L. Jordan, Fon Worth, Tarranr Co., Texas. Mrs. A.W. Houston, San
Antonio, Bexar Co., ’I`exas. Mrs. Val C. Giles, Austin, Travis Co., Texas. Mrs. L.J.
Story. Austin. Travis Co.l Texas. Mrs. M.R.W. Rosenberg, Galveston, Texas. Mrs.
B.B. Throop, Austin, Texas. Mrs. G.W. Massey, Austin, Texas.

Witness our hands this 26'h day of.lanuary A.D. 1905

Mrs. A.R. l-loward

W.I’. Baugh

B.B. Throop

Katie Dal`fan

RENEWAL OF INCORPORATION
State of Texas
County of Harris

l, Mrs. Earl cht’ro Ramsey, do hereby certify that I am the duly elected President
of the 'l'cxas Division, United Daughters of the Confederacy, a corporation duly
organized and existing under the laws of`the Statc of Texas for a term of fifty (50)
years from thc 26“' day o|`.lanuary 1905, and that as such Prcsidcnt, I have access to
all original records of said corporation, and

l do hereby further certify that at an annual meeting ot` said corporation duly called,
in accordance with the bylaws of such corporation, held in Amarillo,

Tean on the 13“‘ day of October 1954, the members of said corporation voted in

favor of and adopted the following resolution:
3 1 0

 

 

  
 

 

 

 

BE lT RESOLVED, that the charter and corporate existence of The ‘I'exas Division,
United Daughters of the Confederacy, a corporation organized under the laws of the
State of Texas, be extended for an additional period of fifty (50) years form the
expiration date of the original charter thereof, namely, from the 26“' day of January
1905, with all the privileges, powers, immunities, right of succession by its
corporate namc, and rights of property, real and personal, exercised and held by it at
such expiration date, to the same intents and purposes as upon original
incorporation, and that the President of said corporation file and record a copy of
this resolution, duly certified by her under its corporate seal, in the office of thc
Secretary of State of the State of Texas, paying out of the Treasury of the
Corporation all required filing fees.

And l, Mrs. Earl Renfro Ramsey, President of The Texas Division, United
Daughters of the Confederacy, do hereby further certify that the foregoing is a full,
true, and correct copy of said resolution as it appears in the minute book of said
organization of page 46 thereof, and that such resolution has not been alteted,
amended, rescinded, or repealed and is now in full force and eifeet.

in witness whereof l hcreunto sign my name and attach the corporate seal of said
corporation this 13“' day ot°.lanuary 1955.

(signed) Mrs Earl Renfro Rarnsey
Presidcnt, The Tean Division.
United Daughters of the Confederacy

l, C.E. Fulgham, Secretary of Statc of the State o|' 'l`exas, do hereby certify that the
foregoing is a true and correct copy of an extension to the charter of The Texas
Division, United Daughters of the Confederacy as the same now appears of record
in this Departmcnt. Dated, signed, and sealed at Austin, Texas this l7"' day of
January, A.D. 1955

ART|CLE OF AMENDM ENT
Pursuant to the provision of article 1396-4.03 of the Texas Non~Prolit Corpotation
Act, the undersigned corporation adopts the following articles ofamendment:

l. The name of the corporation is The Tean Division United Daughters of the

Confederacy

2. The following amendment to the articles of incorporation was adopted on
October l, 1994.

Article l is added to read as follows:

_ “:~"_.'._._1~:-:¢_.-___....__._. .rvv.. -_.~.,...-. _..... .., _,.,..

 

`llllllllllltllt\ttirt

    
 
  
  
   
    
   
   
     
   

   
 
  
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
   
 
  
 
 
  
 
   

The Organization shall indemnify any person who was or is a party to any

proceeding by reason of the fact that she is or was an Ol`ftcer, Trustee, or

employee of the Organization against any liability incurred by her in
connection with her official capacity if (i) she believed, in the case of
conduct in her official eapacity, that her conduct was in the best interest of
the Organization and in all other cases that her conduct was at the least not
opposed to its best interests, and in case of any criminal proceeding, had '
no reasonable cause to believe her conduct was unlawiitl; (ii) in
connection with a proceeding by or in right of the Organization, she was
not adjudged liable to the Organization; (iii) in connection with any
proceeding charging improper benefit to her, whether or not involving
action in her official capacity, she was not adjudged liable on the basis that
personal benefit was improperly received by her.

3. The amendment was adopted in the following manner:

The amendment was adopted ata meeting of members held on October l, 1994, at

which a quorum was present, and the amendment received at least two-thirds of the

votes which members present were entitled to cast.
By Sherry Davis (signature)

President The Texas Division
United Daughters of the Confederacy

The Statc of Texas
Secretary of State
Certil'rcate of Arnendment for
Texas Division of the United Daughters of the Confederacy
Charter Number 0001405 l'Ol

The undersigned, as Secretary of State of the state of Tcxas, hereby certifies that the
attached Articles of Amendment for the above named entity have been received in
this ofl°ree and arc found to conform to law.
Accordingly, the undersigned, as Secretary of State, and by virtue of the authority
vested in the Seeretary by law, hereby issues this Certifieate of Amendntent.

Ronald Kirk (signature)

Seerctary of State

Dated Oct. lO, 1994
Effective Oct. 10, 1994

 

 

 

 

 

ARTlCLE OF AMENDMENT

Pursuant to the provision of article 1396-4.03 of the Texas Non-Protit Act, the
undersigned corporation adopts the following articles of amendment:
l. The name of the corporation is The Texas Division United Daughters of the

Confederacy.

2. The following amendment to the articles of incorporation was adopted October

6, 2001.

Articles l is added to read as follows:

a. The duration of said corporation shall be perpetual. This corporation has
no capital stock, but owns goods, chattels, lands, rights, and credits of the
estimated value of 55,000.

The amendment was adopted in the following manner:
3. The amendment was adopted at a meeting of the members held on October 6.

2001, at which a quorum was prescnt, and the amendment received at least

two-thirds of the votes which members present were entitled to case.

Deena Harrison Dark, President
The Texas Division
United Daughters of the Confederacy

 

 

Case 5:17-cv-OlO72-DAE Document103-4 Filed 11/07/18 Page 32 0f48 Wm's:°°m

Mayor Ntrenberg sets date tor Travis Park monument vote - t.aPrensa

|\/|ayor Nirenberg sets date for Travis t
vote

By |.a Prensa - August 29, 2017

https:lllanransasa.eomlnewst¢nayor-nlrenbarg-seta-dato-trav|s-partt~tnortument-votel page 1 of 5

ASJ000242

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 33 of 48

Mayor Nlrenberg sets date lot Travis Parlt monument vote - LaFrensa

4111[18. 9=00 AM

/~

 

City Council will vote thursday on whether Confederate soldier standing above Travis Park stays or goes. (Photo, Amanda Lozano)
Specia| to La Prensa

On Monday, Aug. 28, Mayor Ron Nirenberg announced that the full City Council witt have an opportunity

httpo:tftaprensasa.eamlnewstmayor-ntrenberg-aeta-dato-travta-parlt¢menumant-voter Paga 2 ct 5

ASJ000243

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 34 of 48

Mayor Nirenberg sets data tor Travis Par|t monument vote - LaPrensa

".

would relocate the statue of a Confederate soldier in Travis Park, after directing City Manager Sheryl Sct

4111|‘|8. 9¢00 AM

The proposal, introduced by District 1 Councilman Roberto Trevit"'to and District 2 Councilman William 'C
Governance Committee. As mayor and chairman of that panel. Mayor Nirenberg has the discretion to tr

Trevir'to and Shaw began the process seeking council consideration in Ju|y.

”We have received extensive input from citizens who support and oppose relocating moving the statue,'
Antonio residents have voiced their views directly to council in 'citizens to be heard' portions of our mee

"T his is a difhcult conversation," Mayor Nirenberg continued. ”l am proud that San Antonians have respc
peacefully express their opinions. While we have seen tragic events such as those in Charlottesvi|le, San
surrounding the proper historical context of Confederate monuments.

lt is time for San Antonio to relocate the statue in Travis Park and ensure that monuments to the Confec
Nirertberg added.

"l want to remind San Antonians that we welcome their comments and all residents should feel comfort
fear of intimidation as this discussion continues," the mayor said.

Shortly after the announcement City Council members District 6 Councilman Greg Brockhouse and Dlst
opposing viewpoints

Brockhouse released this statement:

"During a time when Texas is coming together to support each other during the devastation of Hurrtcan
divisive vote to remove a Confederate monument on this Thursday's City Council agenda.

lt has become increasingly obvious the Mayor will circumvent the process and change the existing Code
at Travis Park. As l understand the process, City Council is not required to take a vote on this item becaL
35-640 and Sectiort 35-803 this responsibility lies with the Oft`tce of Historic Preservation, the Historic an
City Manager.

httos:lltaorensasa.eomlnawslmayor-nlronborg~sets~data-travla-park-monument-votel Page 3 el 5
ASJ000244

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 35 of 48

Maycr Nirenverg sets date for Travis Fark monument vote - LaPrensa 4[11[15. 9:00 A\l

ln the CCR crafted by Counci|members Trevino and Shaw. there was a distinct outline for a process to re
included members from our community to hold a dialogue and determine the best way to proceed with

occur, nor it did the CCR include the cannons. lt was ignored."

Brockhouse expressed 'serious concerns' about voting on said item, stating '[the item] does not specifyi
$150k bill for the activity. while questioning Council to 'change to rules to allow this action to continue."

"l he Mayor is going down a slippery slope when he chooses to change the rules to govern. We need prc
Brockhouse said in the statement "ln my view. this is not following the processes or procedures of the (

District 10 City Councilman C|ayton Perry also released a statement regarding concerns on this week’s v
monument from Travis Park.

"First of all, l want to commend the compassion that San Antonio has shown after the traumatic effects
this item could possibly come to City Council on Aug. 31 two weeks ago. However, l am discouraged to s
after a weekend of tragedy and catastrophe across Texas."

‘Today’s addition concerns me for multiple reasons. l am concerned because this item was posted on or
in 8 Session to fully sort out the details as a Council," Perry stated. " Additiona||y, this concerns me becai
in citizen-led commission meetings, allowing our own district appointees an opportunity to do the role t
across Texas, it concerns me that we are rushing a divisive issue when we should be concerned with cor

"Councilman Trevii'io and Councilman Shaw's CCR requested for a full process to be in place regarding tl
monument, and l support them in that request. By bypassing the normal procedure, we send the messa
pass public scrutiny and open dialogue."

San Antonio residents will have additional opportunities to share their views before the council vote. Ac~
officer for the mayor, citizens will have the opportunity to voice their opinion at City Hall Wednesday nig

La Prensa

We are an Independently-owned bilingual newspaper in San Antonlo. La Prensa San Antonio covers local

hitos:ulaprensasa.comlnewslmayor-nlrenborg-aots~dete-travls-park-monurnenl-votol Page 4 of 5
ASJ000245

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 36 of 48

Mayor Nirenborg sets date for Travis Pari¢ monument vote - LaPrensa 4l11118, 8:00 AM
/

. entertainment-culture religion. health, and morel We are your voice in two languages, serving the comm
newspaper in Texas is local and far-reaching!!!!

https:[liaprensasa.:omlnows{meyor-nironborg-aota-dete~travis-pork~rnonument~votol Page 5 el 5

ASJ000246

Case 5:17-c\/- -01072- DAE Document 103- 4 Filed 11/07/18 Page 37 of 48

Should The Travis Park Confederate Monument Be Relocated? | iexas $iandard 4l\1l18, 9:05 AM

HUUL|] THE TRHV|S PHHK
UNFEDEHF|TE M|]NUMENT BE
ELUCF|TE[|?

ln the heart of one of San Antonio’s oldest parks is a towering Confederate
monument erected 30 years after the Ci\/il War. l\/lost visitors to Travis Park only

pay passing attention to it, but in the last two years the 40-foot structure has
become the subject of scrutiny as people across the United States question

_; Teaxs Standard lanes sounoctoun
" Should The Travis Park Confederate Monument Be Rel... .*.. L'¢‘ Share

Cookie policy

By Joey Palacios l July 24, 2017 10:59 am

http:llwww.texasstandard.org/storieslcategorles/raca-identitylshauld-the-travis~park~conladerato-monument-bo-relocatedl page 1 ol 7

ASJ000253

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 38 of 48

Should The Travis Park Confederate Monumenl Be Relocated? l Tcxas Standard 4111;18, 9:05 AM

 

 

Joe y Pa/acios / Texas Public Radio

The Confederate Monument in Travis Park was erected in 1899

From "fi'l"ii'.~

he i47~year~old Travis Pari< is near the ' ur leave a comment here
northeastern edge of downtown San Antonio.
lt’s nestied between two churches and a
towering office building l-lere, people often do
group yoga, play with a giant chess set or check

mto:liwww.lexasstandard.orglstorloslcategorieslrace-ldentltylshould~the-lravls~park-confederate-monument-be-reioca|ed/ Page 2 o| 7

ASJ000254

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 39 of 48

onledcra\c Monum¢:nt Be Rciocalcd? \ Texas Standard

4|11 18, 9:05 AM
Should The Travis Park C l

;. -1'

stories high An inscription says-, "l`.est` viie` forge
our Confederate dead " At the top is an unnamed

He adds that the monument is a.tribute t
unnamed Confederate soidiers=~`who died in the

 

What do you think'?

Iu\lp i/wwv: itev¢l‘.:.l.nul.inl i)i-|,"-tuln-‘.I\‘,tnqu¢»rn~'.lr.n'l' ulvulllvl-.i\malot |ln» tv..vr' v.ir\t-CohiCdeB!Q-mon\.lm€r\l~be*fel°€aiedl Pag¢ 3 017

ASJ000255

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 40 of 48

Should The Travis park Confederate Monument Be Relocated? l Texas Standard 4111|\8, 9:05 AM

"This memorial - l don't care if it was Jesus up
there - represents a system and way of life that
thrived off of oppression," Lowe says.

 

here have been several protests in the park
against the monument, and Lowe says it does
not belong there.

"At the end of the day, this open~space public
reminder of what that represents is offensive to
my community and my ancestors who lived,
seeking to be free - and were punished for
thatr" Lowe adds.

Two San Antonio City Council members have
taken notice of the controversy over the
landmarl<. District One Councilman Roberto

revino and Cruz Shaw of District Two want to
introduce proposals to move it. Shaw says it
should be placed in a museum.

"i\/lonuments like that need to be placed in a

ALL OUR STOR|ES TOP|CS V F|NDASHOW \/ ABOUT US V

,Hf

sp i_ .'_' .Q ' ‘.;>
, .‘_.Blia`ck-Qv\i;n`e`d:Tex s“'Bani§

' lsiExpanding»With.A_Ne_w "
Bran`c\h l.n`.i§\_tiant'a i_.,`

‘You Treat Evil With
Nonviolence:'
Remembering l\/iartin
Luther King in Song

s Experience
c integration At
Antonio School

http:ilwww.texasstandard.orgistorieslcategorleslrace-idant|iy|should~tho-travis-park-conledorate-monument-be-reiocaledl Page 4 of 7
ASJ000256

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 41 of 48

u? i Tcxas Siandmu aitiiia_ 9:05 AM

Should The Travis park Confederate Monurnent Bc Relocatc

 

‘i_The Office of lvlilitar.y Affairs has been working _
on some great things like making sure that viie: ’i

lilli- llwwwlo\.o:.-,\.imi.»itlnull.imi¢»'.l»'.ili~r|mn--.i'i.n l~ ul\'nhtvl~.li.ml\i lln- li.¢vi». l..-ii '-.nimi~ v.il- m»-n\.nwnl l--~ n-l.~t ..l"~ll l'-l!|i.' 50! 7

ASJ000257

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 42 of 48 dmm.g.,os,.~

should Tnc travis Park Confederate Momm‘.ent 8c- Reiocoted? l Textis Standaid

never considered it during her term Newl
elected l\/iayor Ron Nirenberg is taking ai_§

acknowledge our- history ij/ welcome a
community dialogue on placing such

|\|l¢- [lwww.|el.`l$§ldhda!d olljl.\|l)lu>'./» tl|l"|nlir'./I.n v itli~nlllyl‘.ll¢-liltl llu' lr.,v¢~. |i.uL . .-n!i~ll~»¢.ol¢~ mountain-nl ltv t\*l(l(';llt'd} l’~\g€ 6 0‘ 7

ASJ000258

 

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 43 of 48

Should The Travis Park Confederate Monument Be Relocatcd?| Texas Standard 4111}18, 9:05 AM

of_ everything that the system was designedito
r lect, as related to white supremacy l don't
support that at all," he says

When the city council returns in August. it will
likely have a full docket with requests for
consideration by new council members Trevino
and Shaw'say they're confident they have the
support from their colleagues to begin
discussing the monument’s fate.

This story originally aired on Texas Pub//`c Rad/`o
on /i/londay, Ju/y 7 6tli. lt re-a/`red on the Texas
Standard and Fronteras on Fr/`daj,/, Ji,ily 2 lst.

 

imp:/lwww.texasstandard.org/siories/calagorins/race~idantltylshould-lhe-travls~park-conlcdorate-monurnent-tsa-relocatch Page 7 cf 7
ASJ000259

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 44 of 48

From: Robin Ten~azas <robintmuslo@aol.com>
To: iacquetyn.salvador <iaoquelyn.saivedor@senenionlo.gov>
Bcc: elongt 955 <eiong1955@gmeil.oom>
Subiect: Mofe UDC information
Dete: Sat. Aug 5. 2011 11:17 am
Attaohmente: UDC Banerd Bee history.pdf(163821<)

 

Jacquelyn,

l am sending you an attachment that includes a list of the charter members of the Baman:l Bee chapter.
minutes to the Texas Conventions of 1897,1898.1900,1901 and 1972 and an article from the December 1999

UDC magazine

The list of charter members will show that amongst them are Mary Maverick and Sarah Maverick This is
significant due to the fact that Samuel Augustus Maverick deeded the property of Travis Park to the city upon
his death in 1870. Mary Maverick is his wldow. Sarah Maverick is his daughter-in-law.

The minutes will show details about fundraising for the monument

The magazine article describes the 1999 rededication of the monument by the Albert Sidney Johnston chapter,
stating that it was named successor of the Bee Chapter. Though the article states that the Bee chapter
disbanded in the 19603, the minutes show that it was in 1972.

As an aside. l think it is important to point out that the property once served as a Confederate hospital. This is
documented in a Standing Structures Survey completed for the city VlA Metropolitan Transit on March 5. 2015.

Please continue to communicate any needs or questions

Thank you,
Robin Ten'azas

ASJ000042

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 45 of 48

From: Jecquetyn Seivador (OCC) <|ecquetyn.ealvedor@eanentonlo.gov>
To: rct:intmuelc <robintmuslc@aol.com>
Sub]ect: RE: [EXTERNAL] Re: Confederate Monument Reeearch

Date: Fri. Aug 4, 2017 12:48 pm
Attachments: 1988.03.27.pdf (1101|()

Robln ~
ln the mist of the email and my research, l forgot the attachment

Once again i'nani< you so much for emailing me and providing a copy of the monument
petition

JACQUELYN C. SALVADOR
lerorlon Assistont
Oltice of the City Cierk - Municlpal Archives 8. Records

lacgu§lyn,so|vodor~§.'sananlonio.gov / 2i0.207.5903

Please take a moment & let us know how we are doing:

- httg:[[www.sanantonio.gov[clerk[surveys.aspx

me: roblnimusic fmai|to:[obintmusic@aol.com]
Seni:: Frlday, August 04, 2017 12:25 FM

To: Jacquelyn Salvador (OCC)
Subject: RE: [BtTERNAL] Re: Confederate Monument Research

Jacquelyn,

As we condone to do our own research, it would be helpful if you would please send a copy of the
documents you referenced in your original email.

'i`hank you,
Robin Ten~azas

Senl l`rom m,\' Sprint Samsung Galax_v S® 6.

----- Original messag -----

From: "Jacquelyn Salvador (OCC)“ <iacgue|vn.sai\~'ador 71 sanantonio.uo\ >

Date: 8/4/ 17 9:55 AM (GMT-06:00)

To: robintmusic <mbintmusic@aol.com>, cath\'.sad|er$i`) ir unmii.com, tisc.~.nne|l ¢`r srrl.\'.rr.com
Subjcct: RE: [EXTERNAL] Re: Confederate Monument Research

ASJ000043

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 46 of 48

Robin -

Sorry lwas not available when you called, out of the oftice. But thank you so much for
responding to my emoi|.

Our office is trying to gather as much information on this property ana the monument in
place not only for preservation purposes but also a learning tool for our city to make the
right decision.

Periaining to the petition copy you have. The only petition | have is tar 2 'aiocl<s of land in
addition to the cemetery, to which o deed was created. The petition was approved March
27, 1899. ?etition turn Orclinance attached Does your copy petition reference the
monument or Travis Part<?

Once again thank you and liool< forward to your help in our search.

Jacqueiyn S.

From: robintmusic |mgitl;g:robintmgsic@§ol.cog]]
Sent: `ihursday, August 03, 2017 4:35 PM

‘l'o: Jacquelyn Saivador (OCC); cathy,sadlerSg@gmat!.com; gsgaggel|@sag.rr,com
Subject: [B<TERNAL] Re: Confederate Mcnument Recearch

Jacquelyn,

Thank you for contacting me regarding this matter. The Bamard E Bee Chapter disbanded in the
1960s The Albert Sidney Johnston Chapter, which is the current chapter in San Antonio, was named
its successor. l have a copy of the petition as approved by Mayor Marshall Hicks on March 27, 1899.
One correction I would like to make to your information is that the president of Barne.rd Bee was A W
Houston, Based on what you know so far, it seems to be enough cause for the city to put things on
hold until the research can be completed Please let me know what else you need.

Thenk you,
Robin Terrazes

Scnt from my Sprinl Samsung Grttaxy S® 6.

---- Original message -»----~

From: "Jacquelyn Salvador (OCC)" <jacguelvn.salvador@sanantonio.uo\~>
Date: 8/3/17 l 1:36 AM (GMT-O&:OO)

To: cathy.sadler$U(r?)‘amail.com, dscannell@sal.\'.rr.com, robintmusic.’r??aol.com
Subject: Confederate Monmnent Researeh

 

Good morning -

ASJ000044

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 47 of 48

My name is Jacquelyn Sa|vador, interim Archivisi to the City of San Antonio City
Clerk. Our oft"lce. the Municipal Archives 8. Records Division, is currently researching
information pertaining to the Confederate Monumenf located in the City of San
Antonio Travis Park. in our records we were able to locate minutes and ordinances
approving a plot of land deeded to UDC and the erection of the monument. The
UDC Chapter petitioning was the Banard E. Bee Chapter headed by President Mrs.
A.N. Houston in 1899 but have been unsuccessful in locating said chapter.

li you can point our research in the direction to locate the minutes ot the Banard E.
Bee Chapter showing the commission and funds for the Confederate Manument:
and the i899 deed for the plot of land, would be greatly appreciated

Thank you,

JACQUELYN C. SALVADOR

Librarian Assistant

office of the City Clark - Municlpol Archives 8. Records

MQMMMM/ 21 c207.5903
Please take a moment & let us know how we are doing:

- http:l/www.sanantonio.eo\'/clerk/survevs.aspx

‘l.ls Eivi.‘\.ii_. l;-`» Fli'_Oivi .~'s§\l li§{l'i£iti\’/f\.i. SE;\!DER Ol.‘TSiDE Cl-` Ti~ll£ Cl'l".".
Bc cautious before eliciting lin!-:.s or opening nuachmcnts l`rom unknown sources Do not provide
personal or contideniiai ini`o=:msiion.""~"

ASJ000045

Case 5:17-cv-OlO72-DAE Document 103-4 Filed 11/07/18 Page 48 of 48

From: Robin Terrazas <roblntmuslc@eol.com>
To: §acquelyn,selvedor <}acqueiyn.selvador@sanentonlo.gov>
Subject: Re; [EX'|'ERNAL] Re: Confederate Monument Research

Dete: Fri, Aug 4. 2017 10:50 am
Attachmente: lJDC SA Pet and Ord 1899.png (4836K)

Jaoquelyn.
The copy l have is specific to the monument and Travis Park lt ls attached

Alsc. in reviewing records. we found that the Bee Chapter officially disbanded in 1972.

Thank you,
Robin Terrazas

--Original Message--

From: Jacquelyn Salvador (OCC) <jacouglyn.salvador@§gnagtonio.gov>

To: robintmusic <robintmusic@aol.com>; cathy.sad|erSO <cathy.sadler50@gmail.com>; dsaennell
<dscannel| sat~,:,rr.com>

Sent Aug 4 9:56 am

Subject: RE [EXTERNAL] Re: Confederate Monument Research

RObin -

Sorry lwas not available when you called, out of the office But thank you so much for
responding to my email.

Our office is trying to gather as much information on this property and the monument in
place not only for preservation purposes but also a learning tool for our city to make the
right decision.

Pertaining to the petition copy you have. The only petition l have is for 2 blocks of land in
addition to the cemetery, to which a deed was created The petition was approved March
27. l899. Petition turn Ordinance attached. Does your copy petition reference the
monument or Travis Park?

Once again thank you and l took forward to your help in our search.

Jacque|yn S.

From: robintmuslc lmailto:robintmg§ic@aol.com]
santa Thursday, August 03, 2017 4:35 PM

To: lacquelyn Salvador (OCC); cathy,sadlerSO@gmail.com; d§cagne|l@sag,[r.com
Subject: [E>G'ERNAL] Re: Confederate Monument Reeean:h

Jacquelyn,

Thank you for contacting me regarding this matter. The Barnard E Bee Chapter disbanded in the
1960s The Albert Sidney Johnston Chapter, which is the current chapter in San Antonio, was named

ASJ000046

